Citation Nr: 1622049	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for skin cancer to include multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1944 to May 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the New York, New York, Regional Office (RO) which, in pertinent part, denied service connection for skin cancer.  In April 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand.  As such action represents a full allowance of the benefit sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Multiple Skin Cancers

The Veteran asserts that service connection for multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand is warranted as he manifested the claimed disorder as the result of his extensive sun exposure while performing his duties as a signalman aboard the U.S.S. Thaddeus Parker in the South Pacific during World War II.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service personnel records convey that he served as a signalman aboard the U.S.S. Thaddeus Parker in the South Pacific during World War II.  At the April 2016 Board hearing, the Veteran testified that he "was a signal man in the South Pacific and always on the bridge ... in the sun."  Given such evidence, the Board concedes that the Veteran had extensive in-service sun exposure.  

An April 2014 written statement from E. Lowenstein, M.D., relates that: the Veteran "has a history of dozens of skin cancers ... with multiple basal and squamous cell carcinomas dating back several years involving his scalp, forearms, hands, face, ears, and neck;" he "gives a history of having acquired many sunburns and much of his photodamage while in the service of the U.S. Navy, where he spent long days-without sun protective clothes, shade, or sunscreen;" and "his military service with his post as a signalman on the bridge requiring continuous sun exposure clearly is a contributing factor to his current status."  

The Veteran had extensive sun exposure while serving in the South Pacific during World War II.  The Veteran's private treating physician has attributed the onset of his multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand to his in-service sun exposure.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's multiple basal cell carcinomas and squamous cell carcinomas originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for multiple basal cell carcinomas and squamous cell carcinomas of the face, the ears, the scalp, the neck, the right forearm, the right hand, the left forearm, and the left hand is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


